Citation Nr: 0935908	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  95-32 998A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for chronic low back pain prior to March 18, 2008.

2.  Entitlement to an initial evaluation in excess of 40 
percent for chronic low back pain on or after March 18, 2008.

3.  Entitlement to a total evaluation based upon individual 
unemployability due to service-connected disabiities (TDIU).


REPRESENTATION

Appellant represented by:	Wade R. Bosely, Attorney


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel 
INTRODUCTION

The Veteran served on active duty from July 1979 to May 1980.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from November 1994 and October 2001 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  The November 1994 
rating decision denied entitlement to TDIU, and the October 
2001 rating decision granted service connection for chronic 
low back pain and assigned a 20 percent disability evaluation 
effective from October 8, 1993.  The Veteran appealed those 
decisions to BVA, and the case was referred to the Board for 
appellate review.  The Board remanded the case for further 
development in September 2001and June 2003, and that 
development was completed.  

The case was subsequently returned to the Board, and in a 
June 2005 decision, the Board denied the Veteran's claims for 
a higher initial evaluation for chronic low back pain and for 
entitlement to TDIU.  The Veteran then appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court) and in an Order dated in August 2006, the 
Court vacated the Board's June 2005 decision and remanded the 
case to the Board for proceedings consistent with the Joint 
Motion for Remand (Joint Motion) filed in this case.

The Board subsequently remanded the case for further 
development in January 2007.  That development was completed, 
and an April 2009 rating decision assigned a 40 percent 
disability evaluation for chronic low back pain effective 
from March 18, 2008.  The Veteran continued his appeal, and 
the case has since been returned to the Board for appellate 
review.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.




REMAND

Reason for Remand:  To schedule the Veteran for a video 
conference hearing before the Board at the RO in Detroit, 
Michigan.

The Veteran was scheduled for a hearing before the Board at 
the RO in Detroit, Michigan in July 2009.  However, in June 
2009, his representative notified the RO that he would be 
unable to attend the Veteran's hearing and requested that it 
be rescheduled as a video conference hearing before the 
Board.  The Veteran has not yet been rescheduled for such a 
hearing.  The failure to afford the Veteran a hearing would 
amount to a denial of due process. 38 C.F.R. § 20.904(a)(3) 
(2008).  Therefore, the Veteran should be scheduled for a 
video conference hearing before the Board at that RO in 
Detroit, Michigan.

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED to the 
Detroit RO for the following action:

The RO should take appropriate steps in 
order to schedule the Veteran for a 
personal hearing with a Veterans Law 
Judge of the Board via video conference 
at the local office in accordance with 
his request.  The Veteran and his 
representative should be notified of the 
date, time, and location of the hearing.  
After the hearing is conducted, or if 
the Veteran withdraws the hearing 
request or fails to report for the 
scheduled hearing, the claims file 
should be returned to the Board in 
accordance with appellate procedures.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and/or argument on the matter or matters 
the Board has remanded to the regional office. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the appellant until he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).





